Citation Nr: 1431709	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  09-14 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include bronchitis. 

2.  Entitlement to an initial compensable disability rating for scar of the first finger on the left hand. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel



INTRODUCTION

The Veteran served on active duty from October 1962 to August 1963.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2008 and May 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

In the May 2012 remand, the Board directed that the Veteran be afforded a VA examination to determine the etiology of any respiratory disorder that may be present, as well as the current severity of his service-connected scar of the first finger on the left hand. 

The Veteran underwent VA examinations in August 2012.  During such examinations, the Veteran reported that he received treatment for his disorders from R.W., M.D., to include most recently in August 2012.  Subsequent to the examinations, in December 2012, the Veteran submitted an Authorization and Consent to Release Information to VA indicating that he received treatment from R.W., M.D.  The most recent treatment record of record from R.W. is dated in September 2007.  Therefore, the RO must obtain such private treatment records identified by the Veteran dated in September 2007 to the present, and associate them with the record.  38 U.S.C.A. § 3.159(c)(1) (2013).  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must obtain the Veteran's private treatment records from R.W., M.D dated in September 2007 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraph above, the claims must be readjudicated.  If any benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.




No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




___________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



